          Case 1:19-cv-07800-MKV Document 167 Filed 04/07/21 Page 1 of 1


                                                                                        USDC SDNY
IN THE UNITED STATES DISTRICT COURT                                                     DOCUMENT
FOR THE SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONICALLY FILED
                                                                                        DOC #:
-------------------------------------------------------------------x                    DATE FILED: 

ADYB ENGINEERED FOR LIFE, INC.,

                 Plaintiffs,                                                    1:19-cv-7800

EDAN ADMINISTRATION SERVICES (IRELAND),
LTD. and POM ADVANCED ARMOR SOLUTIONS,
LLC,

                  Defendants.
-------------------------------------------------------------------x

                                                    ORDER

Whereas          In the post-discovery conference held on March 2, 2021, Counsel for Defendants

                 represented to the Court that the evidence initially sought from Mr. Haim Halfon

                 in Israel pursuant to Hague Convention of 19 March 1970 on Taking of Evidence

                 Abroad in Civil or Commercial Matters (ECF 87 and 97) (the “Letter of Request”),

                 is no longer required; and

Whereas          in the same conference, Counsel for Defendants represented to the Court that the

                 Israeli court in which the Letter of Request is currently pending requires an order

                 from this Court that it no longer seeks or otherwise requires such evidence or

                 testimony from Mr. Halfon;

        It is hereby ORDERED, that the Letter of Request (ECF 97) is terminated and no evidence

or discovery is being sought from Mr. Halfon.

SO ORDERED.


 Date: $SULO
       ______, 2021                                          ___________________________
                                                             _ ______
                                                             __     ________
                                                                          _ ________
                                                                                ___ ___
                                                                                      ________
                                                                                            _ _____
 New York, NY                                                MARY Y KAY
                                                                     KAY VYSKOCIL
                                                                            VYS
                                                                              YSKOCIIL
                                                                              YS
                                                             United S
                                                                    States
                                                                      tates District
                                                                               strict Judge
                                                                            Diist     Juddge

                                                         1
